Title: From Thomas Jefferson to Bernard Peyton, 14 August 1820
From: Jefferson, Thomas
To: Peyton, Bernard


            Th:J. to Capt Peyton.
            Monticello
Aug. 14. 20.
          In a letter addressed to mr Dearborne I inclose this which covers the one to mr Gray which Jefferson told me would be acceptable to you.—about 20. years ago, mr Stewart of Boston drew my portrait, for which I then paid him 100.D. about 12. or 15. years ago he desired me to set for him again saying he did not like the former portrait & would rather draw another for me. I sat for him, and moreover yielded to his request to keep it until he could have an engraving  from it. that has been done long ago, but not withstanding repeated applications he has never delivered  either portrait. Genl Dearborne, in the last instance undertook to try if he could obtain either, and I believe did obtain a promise thro mr Henry Dearborne, who can tell you the present state  negociation. perhaps your presence there and the con of it’s coming to me under your care may be a stimulus to mr Stewart to deliver it to you, in obtaining which I am sure mr Dearborne will lend his kind assistance. affectionate salutns.